Citation Nr: 1207848	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  10-33 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of compression fractures of the thoracic spine. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 






INTRODUCTION

The Veteran served on active duty from April 1956 to December 1959. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for gastroesophageal reflux disease was raised by the Veteran's representative in a January 2012 brief to the Board but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's residuals of compression fractures of the thoracic spine are manifested by moderate pain with flare-ups on exertion.  Ranges of motion of the thoracolumbar spine are from zero to 75-90 degrees flexion, zero to 20 to 30 degrees extension, and normal lateral and rotational motion but with pain at the end of the range of motion.  There is no additional loss of function because of pain on repetition.  Imaging studies show old compression fractures, slight narrowing of joint spaces, mild spondylosis, and exaggerated kyphosis.  The Veteran is unable to perform push-pull type work and cannot stand for greater than 10 minutes or walk greater than one-quarter to one-half mile.  The Veteran uses a back brace but no support device for mobility.  

2.  The Veteran's single thoracic spine disability does not preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for residuals of compression fractures of the thoracic spine have not been met at any time during the period covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.341, 3.951, 4.1, 4.3, 4.7, 4.16, 4.19, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5235, 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 C.F.R. § 3.159(b)(1); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, VA must notify the claimant that the medical or lay evidence must show an increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment (such as a specific measurement or test result), VA must provide at least general notice of that requirement.  VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In July 2009, the RO provided notice that met the requirements.  The notice advised the Veteran that evidence was needed to demonstrate that his disability had become more severe and requested information on the effect of the disability on his employment.  The notice provided the general method for assignment of a rating and the appropriate rating criteria.  The notice provided the Veteran's and VA's respective responsibilities to obtain relevant evidence.  

In addition, VA has obtained all relevant, identified, and available evidence and has notified the appellant of any evidence that could not be obtained.  VA has also obtained medical examinations.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Air Force communications technician.  He contends that the residuals of compression fractures of the thoracic spine are more severe than are contemplated by the current rating.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath, 1 Vet. App. at 592.  Evaluating the disability under several diagnostic codes, the Board considers the level of impairment of the ability to engage in ordinary activities, including employment, and assesses the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Vertebra fracture or dislocation of the spine is rated under the General Rating Formula for Diseases and Injuries of the Spine.  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 Note 1. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.   38 C.F.R. § 4.71a, Plate V (2011). 

Intervertebral disc syndrome permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  However, as there is no lay or medical evidence of incapacitating episodes, these criteria do not apply.  

A disability that has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951 (b).  

Service treatment records showed that the Veteran sustained compression fractures of thoracic vertebrae at T-6, 7, and 8 in an automobile accident in August 1959.  The Veteran was treated at a military hospital, but the associated records were not recovered.  However, the Veteran reported to a VA physician in August 2007 that he was hospitalized for 47 days, remained in a cast for another six weeks, and wore a back brace for several years.  In a December 1959 discharge physical examination, a military physician noted the history of the injury but that the Veteran was asymptomatic at the time of his examination.  

In February 1960, a VA physician noted the history of the injury and the Veteran's report of being unable to work because of residual symptoms of frequent pain at the site of the fractures.  The physician noted that the Veteran was wearing a steel back brace.  On examination, there was tenderness at the site and a pulling sensation in the lower dorsal spine.  There was a full range of motion, no spasms or deformity, and no radiating pain or loss of reflexes or sensation.  An X-ray showed a slight narrowing of the joint spaces at the affected vertebrae but no indications of residual fractures.  

In April 1960, the RO granted service connection and a 10 percent rating for residuals of the fractured vertebrae.  

In August 1971, a VA physician noted mild muscle spasms of the dorsal spine but with a normal range of motion.  An X-ray showed some compression deformity at T-6 with osteoarthritic changes.  In September 1971, the RO granted an increased rating of 20 percent, effective in August 1971.  

In the next 35 years, the Veteran petitioned for an increased rating on several occasions and underwent VA examinations in 1978, 2000, 2001, and 2007.   The record contains correspondence from private physicians in 1981, 1999, and 2001 in which the physicians note the Veteran's thoracic spine pain, stiffness, and difficulty bending, stooping, or lifting.  The Veteran reported working in an automobile parts manufacturing business and was self-employed as an owner of a grocery store and a carpet installing business until closing the latter business in approximately 2006 or 2007.   He reported working only part time as a carpet installer starting in 1999 because of his back disability.  The Veteran was also treated at a VA clinic in 2006 for hypertension, gastroesophageal reflux disease, gout, and peripheral vascular disease including a femoral artery stenosis.  

In July 2007, the RO received a claim for an increased rating and for a total disability rating based on individual unemployability.  

In August 2007, a VA physician noted a review of the claims file and the Veteran's reports of continued moderate thoracic pain, stiffness, weakness, and fatigue.  The Veteran reported severe flare ups lasting three to seven days after lifting or working in his yard and had difficulty rising from his bed.  The Veteran denied any bowel or bladder dysfunction and reported that he was able to walk without a support device for up to one-quarter mile.  On examination, the physician note paraspinal muscle spasms but normal posture, reflexes, sensation, and no muscle atrophy.  Range of motion was zero to 75 degrees flexion, zero to 20 degrees extension, and zero to 30 degrees bidirectional lateral flexion and rotation with pain on flexion and extension only and with no additional loss of function on repetition.  The combined range of motion was 235 degrees.  The physician noted the results of concurrent X-rays and a magnetic resonance image obtained in May 2005 that showed severe osteopenic changes at T-7 and slight kyphosis.  The physician concluded that the thoracic spine disorder would adversely affect both physical and sedentary employment because he was experiencing flare-ups after working in the yard and prolonged sitting.  

In July 2007, the RO denied a rating in excess of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine based in part on the ranges of motion noted in the 2007 examination.  The RO determined that a TDIU was not warranted because the Veteran's disability did not meet the statutory requirements.  The RO further concluded that that the Veteran's disability did not warrant extraschedular consideration because the evidence did not show that the disability precluded all forms of sedentary employment.  The Veteran expressed timely disagreement, but failed to perfect a timely appeal.  

In June 2009, the RO received the Veteran's current claim for an increased rating. 

In an August 2009 written statement, the Veteran's daughter noted that she observed that the Veteran's pain had become more severe and debilitating.   The same month, the Veteran's pastor noted that he observed the Veteran's degrading health and that his activities were becoming increasingly limited.   VA outpatient treatment records in 2009 showed that the Veteran's ongoing medical problems included chronic back pain, hypertension, gastroesophageal reflux disease, gout, and femoral artery stenosis.  There were no clinical assessments of the severity of the thoracic spine disability or recommendations for treatment other than medication for pain.  

In August 2009, a VA physician's assistant (PA) noted a review of the VA electronic records but did not review the entire claims file.  The PA accurately summarized the nature and circumstances of the Veteran's spinal injury in service and his employment history, obtaining the information either from the VA records or the Veteran's own reports during an examination.  The Veteran reported that he experienced low back pain after working for 14-15 hours while operating a country store and changed to the carpet business so that he could set his own hours.  He reported that carpet installation required pulling and pushing motions that caused flare-up of his back disability.   He completed the last installation job six months earlier and took two days to perform a normally four hour job.  The Veteran reported wearing a back brace and being able to stand for 10 minutes and walk for one-half mile.   The Veteran reported constant moderate mid-back pain with radiating pain, stiffness, spasms, and decreased range of motion.  He denied any incapacitating episodes and was able to perform all activities of daily living.  The Veteran denied any past surgical procedures and did not experience bowel, bladder, or erectile dysfunction.  He also denied any extremity numbness, parathesisas, or falls.    

On examination, the PA noted pain with motion and kyphosis (curvature of the thoracic spine) but no spasms, atrophy, tenderness, weakness, or guarding.  There were no reflex or sensory deficits.  Range of motion was zero to 90 degrees flexion with pain beginning at 70 degrees; zero to 30 degrees extension; zero to 30 degrees bidirectional lateral flexion with pain beginning at 10 degrees; and zero to 30 degrees bidirectional rotation.  The combined range of motion was 240 degrees.  There was no additional loss of function on repetition.  The PA referred to X-rays obtained in April 2009 that showed old and stable compression fractures at T-6 to T-9, exaggerated kyphosis, and mild spondylosis.  There was no indication of an acute fracture or osseous destructive process.  The PA diagnosed compression fractures with residual pain on motion.  

In September 2009, the RO denied a rating in excess of 20 percent for the compression fractures of the thoracic spine. 

In correspondence in June 2010, the Veteran contended that his disability should not be rated based on forward flexion of the spine because the compression fractures were not in the lumbar spine but rather in the thoracic spine.  He noted that his disability affects his capability for lateral flexion and rotation, that he is unable to work because of back pain, and that he should be rated as 70 percent disabled.  

The Board concludes that a rating in excess of 20 percent for residuals of compression fractures of the thoracic spine is not warranted at any time during the period covered by this appeal.  As this rating has been in effect for more than 20 years and as there is no indication that it was assigned in 1971 based on fraud, the rating may not be reduced.  

The Board concludes that the Veteran's lay statements of his symptoms and their effect on his employment are competent and credible as they are observable by lay persons, consistently reported, and accepted by his attending clinicians and examiners.  The Board acknowledges that the Veteran experiences chronic mid-back pain with flare-ups on exertion and is unable to stand for extended periods of time or work in an occupation requiring extended pulling and pushing.  The Board also acknowledges the Veteran's reports that his range of spinal motion is most limited in the side to side directions caused by residuals of compression fractures in the mid-back region.  However, lateral and rotational motion was clinically measured in 2007 and 2009 as normal but with pain near the end of the range of motion.  

Nevertheless, the rating criteria for the thoracic spine are combined with that of the lumbar spine in assessing the loss of function.  Examiners in 2007 and 2009 noted pathology from imaging studies that confirmed old compression fractures, kyphosis, and mild spondylosis of the T-6-9 vertebrae.  However, ranges of flexion were from to 75-90 degrees, extension from 20 to 30 degrees, and normal ranges of lateral and rotational motion.  The Veteran does experience pain at the end of the range of motion, but there is no additional loss of function because of pain on repetition.  The combined range of motion was 235 to 240 degrees.  A higher schedular rating is not warranted because flexion is not less than 30 degrees.  Separate ratings for neurological deficits are not warranted as none were reported by the Veteran or noted by examiners.  

In a January 2012 brief, the Veteran's representative contended that the 2009 VA examination was not adequate because the examiner did not review the claims file and therefore did not take into account the records of prior medical treatment.  
VA adjudication regulations and guidelines provide that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2.  Fulfillment of the statutory duty to assist includes the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  However, medical evaluations may not be discounted solely because the physician did not review the claims file.  Nieves-Rodriguez v. Peake. 22 Vet.App. 295 (2008). 

In this case, the 2009 examiner noted a review of VA electronic medical records that included the 2000, 2001, and 2007 examinations and VA outpatient treatment from 2006 to 2009.   The examiner would not have been able to review the service treatment records or private treatment records from 1971, 1978, 1981, 1999, and 2001, many years prior to the period covered by this appeal.  Moreover, the examiners in 2007 and 2009 accurately noted the nature and circumstances of the original injury, the Veteran's employment history that suggested his physical limitations, and the Veteran's current symptoms and dysfunction.  The examiners 
performed a detailed clinical assessment with reference to imaging studies and provided observations that can be applied to the rating criteria.  Therefore, even though the examiners did not review service treatment records or ten year old private treatment reports, the Board concludes that the examinations were adequate because the examiners demonstrated awareness of the nature of the original injury, recent examination and treatment, and the Veteran's own lay observations.  The examiners observations were fully informed of the relevant history.  

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected thoracic spine disability is unique disability and not addressed by the rating criteria.  The rating criteria do contemplate limitation of function caused by pain.  Although the pain precludes extended standing and push-pull manual labor, there is no lay or medical evidence that the Veteran has difficulty with short distance mobility, driving an automobile, or accomplishing daily activities of living.  Higher ratings are available for greater loss of function if shown in the credible evidence.  As the rating criteria are adequate, the Board need not proceed with additional analysis procedures.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Veteran contends that his thoracic spine disability precludes all forms of employment.  In order to establish entitlement to TDIU due to a service-connected disability, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria. Hatlestad at 529; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In this case, the Veteran's single service-connected disability is the compression fractures of the thoracic spine and is rated as 20 percent disabling that does not meet the statutory criteria.  A referral for extraschedular consideration for this disability is not warranted as discussed above under the analysis required in Thun.  The Veteran reported that he ceased work as a carpet installer in 2007 because of his back pain.  The VA examiner in 2007 concluded that the Veteran's disability would adversely affect both physical and sedentary employment because he experienced flare-ups after yard work and prolonged sitting.  The Board acknowledges the lay statements by the Veteran's daughter and pastor that his back pain is increasing and that his general health is deteriorating.  However, the rating criteria address the loss of function including that associated with pain.  

The Board concludes that the Veteran is unable to perform rigorous physical labor or work requiring extended standing.  The record does not show lay statements by the Veteran regarding extended sitting.  Even if so limited, sedentary employment does not preclude breaks for changing positions.  The Veteran has not reported and the record does not show that oral medications for pain cause a loss of function that precludes employment.  The Veteran has experience in running a business.  There is no indication that he is unable to accurately manage financial transactions or perform simple administrative tasks.  The Board is mindful of the Veteran's advanced age but is not permitted to include this factor in the analysis.  Regrettably, the Board concludes that extraschedular consideration for a total rating based on individual unemployability is not warranted because the record does not show that the Veteran's thoracic spine disability alone precludes all forms of substantially gainful employment.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for residuals of compression fractures of the thoracic spine is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


